_____________

                            No. 95-2176NI
                            _____________

United States of America,       *
                                *
               Appellee,        *
                                *   Appeal from the United States
     v.                         *   District Court for the Northern
                                *   District of Iowa.
Paul Joseph Shunkwiler,         *
                                *   [UNPUBLISHED]
               Appellant.       *
                          _____________

                  Submitted:   November 14, 1995

                      Filed: February 9, 1996
                          _____________

Before FAGG and BRIGHT, Circuit Judges, and DUPLANTIER,* District
     Judge.
                          _____________


PER CURIAM.


     Paul Joseph Shunkwiler appeals his convictions and sentence
for possession of child pornography and distribution of marijuana
to minors. We affirm.


     Shunkwiler contends the evidence is insufficient to support
his convictions. We disagree. Having considered the record, we
conclude the evidence would permit a reasonable jury to convict
Shunkwiler of both charges and we decline Shunkwiler's invitation
to reweigh the evidence. We also reject Shunkwiler's contention
the district court committed plain error by instructing the jury it
could forfeit his entire farm. Shunkwiler did not object to the
jury instructions or make a record to support his argument that


     *The HONORABLE ADRIAN G. DUPLANTIER, United States
     District Judge for the Eastern District of Louisiana,
     sitting by designation.
only a part of his farm was used for illegal activity.          The
district court properly instructed the jury under the terms of the
statute and the record supports the forfeiture of Shunkwiler's
property. Shunkwiler's contention that the forfeiture violates the
Eighth Amendment's Excessive Fines Clause is without merit.
Finally, Shunkwiler's sentencing argument is unreviewable because
the district court clearly indicated it would have imposed the same
sentence even if Shunkwiler's argument for a one-level reduction in
his offense level had prevailed.


     We thus affirm Shunkwiler's convictions and sentence.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-